SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUSES AND STATEMENTS OF ADDITIONAL INFORMATION OF EACH OF THE LISTED FUNDS: Cash Account Trust Government & Agency Securities Portfolio Capital Assets Funds Shares Davidson Cash Equivalent Plus Shares Davidson Cash Equivalent Shares Tax‐Exempt Portfolio Capital Assets Funds Shares Davidson Cash Equivalent Shares Tax‐Free Investment Class Tax‐Exempt Cash Managed Shares Cash Reserve Fund, Inc. Prime Series Cash Management Fund Cash Reserves Fund Institutional Daily Assets Fund Institutional NY Tax Free Money Fund Investment Class Tax Free Money Fund Investment Investors Cash Trust Treasury Portfolio Institutional Shares The following changes will take effect on August 11, 2014: The “DWS Funds” will become known as the “Deutsche Funds.” The following service providers to the funds and retirement plans are expected to change their names as follows: Current Name New Name DWS Investments Distributors, Inc. (“DIDI”) DeAWM Distributors, Inc. (“DDI”) DWS Trust Company DeAWM Trust Company DWS Investments Service Company (“DISC”) DeAWM Service Company (“DSC”) In addition, any references to “DWS Investments” will become “Deutsche Asset & Wealth Management.” Please Retain This Supplement for Future Reference June 4, 2014 PROSTKR‐395
